FILED
MEMORANDUM DECISION
                                                                                       Apr 13 2016, 6:55 am

Pursuant to Ind. Appellate Rule 65(D),                                                     CLERK
                                                                                       Indiana Supreme Court
this Memorandum Decision shall not be                                                     Court of Appeals
                                                                                            and Tax Court
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Frederick Vaiana                                         Gregory F. Zoeller
Voyles Zahn & Paul                                       Attorney General of Indiana
Indianapolis, Indiana
                                                         Tyler G. Banks
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Christopher Bell,                                        April 13, 2016
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         49A02-1506-CR-683
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Lisa F. Borges,
Appellee-Plaintiff                                       Judge
                                                         Trial Court Cause No.
                                                         49G04-1312-MR-76743



Crone, Judge.




Court of Appeals of Indiana | Memorandum Decision 49A02-1506-CR-683 | April 13, 2016            Page 1 of 7
                                             Case Summary

[1]   Christopher Bell and Adrian Anthony robbed Robbie Gibson (“Robbie”) and

      Ron Gibson (“Ron”). During the robbery, Anthony shot and killed Robbie.

      The State charged Bell with one count of felony murder and one count of class

      A felony robbery. A jury found him guilty as charged. The trial court vacated

      the robbery conviction and sentenced him for felony murder. On appeal, Bell

      argues that there is insufficient evidence to prove that he committed felony

      murder. We disagree and affirm.


                                  Facts and Procedural History
[2]   The facts most favorable to the conviction follow. Shortly after noon on

      November 27, 2013, Robbie and Ron were remodeling the front porch of a

      duplex. Two men, later identified as Bell and Anthony, walked up to where

      Robbie and Ron were working. Anthony was wearing a black button-down

      shirt and Bell a black hoodie. Anthony asked the two brothers for a cigarette,

      and Ron responded that they did not have any. Next, Anthony asked them for

      marijuana, and Ron again responded that they did not have any. Bell and

      Anthony then walked away from where Ron was standing and toward Robbie.

      When Anthony got to the top step on the porch, he pulled out a pistol and told

      the Gibsons “it was a robbery.” Tr. at 23. Anthony put the pistol in Robbie’s

      side, grabbed his wallet, and handed the wallet to Bell. Bell moved closer to

      Robbie to prevent him from leaving the porch, while Anthony put the pistol

      against Ron’s neck and demanded Ron’s cell phone.


      Court of Appeals of Indiana | Memorandum Decision 49A02-1506-CR-683 | April 13, 2016   Page 2 of 7
[3]   A truck approached the duplex, and Anthony asked Ron, “Is that your boss?”

      Id. at 31. Ron lied, said that it was, and started yelling and waving at the truck.

      As the truck slowed down and approached the duplex, Bell “took off” running,

      and Ron did the same. Id. Ron heard a gunshot, followed by, “Ronnie, he shot

      me.” Id. at 31-32. Ron ran back to his brother, as Anthony ran off the porch.

      Gale Boggs, Robbie’s mother, came out of her house across the street and saw

      the two men wearing black running away. She ran to the porch and held

      Robbie until the ambulance arrived. Robbie was later pronounced dead.

      Robbie’s wallet was later found in the street; Gale took the wallet into her

      house.


[4]   Indianapolis Metropolitan Police Department Officers Mark Decker, Augustin

      Nowak, and Ross Allison were among the first officers who responded to the

      scene. Officer Allison received description information regarding the suspects

      from Officer Decker and asked for other responding officers to set up a two- to

      three-block perimeter around the crime scene. Officer Michael Roach heard the

      dispatch and saw two men matching the description of the suspects running

      toward him. Anthony tried to enter a nearby church, and Bell took off his

      hoodie and threw it on the ground. Officer Roach drew his gun and ordered

      them to the ground. Both initially complied, but Anthony ran away. Bell was

      detained until other officers arrived with Ron for a show-up identification.

      Officer Decker drove Ron to three locations to perform show-up identifications

      on Bell and two other suspects. When Ron was asked whether Bell was one of

      the perpetrators, he replied that Bell “looked like him but he had a different …


      Court of Appeals of Indiana | Memorandum Decision 49A02-1506-CR-683 | April 13, 2016   Page 3 of 7
      he had a hoodie on.” Id. at 36. Bell was released after Ron failed to identify

      him as one of the perpetrators. On November 28, Bell purchased a Greyhound

      bus ticket in Indianapolis and traveled to Terre Haute.


[5]   Sergeant Mark Hess of the Indianapolis Metropolitan Police Department

      fugitive task force was asked to track Ron’s missing cell phone. After obtaining

      a warrant, Sergeant Hess received location information about the phone, which

      included a timing analysis called “precision location.” Id. at 245. “Precision

      location” is an automated system that determines the precise location of a cell

      phone, rather than merely locating the nearest cell tower. Id. On November

      28, Sergeant Hess tracked Ron’s stolen cellphone from an Indianapolis bus

      station to a Terre Haute apartment that matched Bell’s address. When the

      police arrived, Bell ran to a room in the back of the apartment, where the cell

      phone was ultimately found. Bell’s DNA was later found on the cell phone.


[6]   Bell was arrested and transported to Indianapolis. The State charged Bell with

      one count of felony murder and one count of class A felony robbery and also

      charged Anthony with murder, felony murder, robbery, and carrying a handgun

      without a license. At trial, Ron identified both Bell and Anthony as the

      perpetrators of the robbery and killing of Robbie. The jury was instructed on

      the theory of accomplice liability and found Bell and Anthony guilty as

      charged. The trial court vacated Bell’s robbery conviction and sentenced Bell to

      forty-five years in the Department of Correction. This appeal ensued.




      Court of Appeals of Indiana | Memorandum Decision 49A02-1506-CR-683 | April 13, 2016   Page 4 of 7
                                       Discussion and Decision
[7]   Bell argues that there is insufficient evidence to support his conviction for

      felony murder. When reviewing a challenge to the sufficiency of the evidence

      underlying a criminal conviction, we neither reweigh the evidence nor assess

      the credibility of witnesses. Bailey v. State, 979 N.E.2d 133,135 (Ind. 2012). We

      consider only the evidence favorable to the verdict and all reasonable inferences

      therefrom. McHenry v. State, 820 N.E.2d 124, 126 (Ind. 2005). “[W]e affirm if

      there is substantial evidence of probative value supporting each element of the

      crime from which a reasonable trier of fact could have found the defendant

      guilty beyond a reasonable doubt.” Bailey, 979 N.E.2d at 134. 1


[8]   Someone who kills another person while committing or attempting to commit

      robbery commits murder, a felony. Ind. Code § 35-42-1-1. A person who

      knowingly or intentionally aids, induces, or causes another person to commit

      an offense commits that offense, even if the other person has not been

      prosecuted for the offense, has not been convicted of the offense, or has been

      acquitted of the offense. Ind. Code § 35-41-2-4. “An individual who aids,

      induces, or causes the commission of a crime is equally as culpable as the

      person who actually commits the offense.” Brooks v. State, 895 N.E.2d 130, 133



      1
        Bell asks us to “probe and sift the record to truly determine whether the evidence supports his conviction
      beyond a reasonable doubt.” Appellant’s Br. at 14 (quoting Smith v. State, 270 Ind. 479, 480, 386 N.E.2d
1193, 1194 (1979)). The “probe and sift” language does not require any deviation from the sufficiency
      standard. Jennings v. State, 553 N.E.2d 191, 192 (Ind. Ct. App. 1990). The request to probe and sift the
      record is merely a suggestion to reweigh the evidence and judge witness credibility, which we must decline.
      Also, Bell’s reliance on Layman v. State, 42 N.E.3d 972 (Ind. 2015), is misplaced because that case involved
      the death of a co-perpetrator.

      Court of Appeals of Indiana | Memorandum Decision 49A02-1506-CR-683 | April 13, 2016               Page 5 of 7
      (Ind. Ct. App. 2008). When determining whether a person aided in the

      commission of a crime, a trier of fact considers factors such as the person’s

      presence at the scene of the crime, companionship with another engaged in

      criminal activity, failure to oppose the crime, and the person’s conduct before,

      during, and after the occurrence of the crime. Garland v. State, 719 N.E.2d
1236, 1238 (Ind. 1999). It was not required that Bell be charged as an

      accomplice; accomplice liability is not established as a separate crime, but

      merely as a separate basis of liability for the crime charged. Suggs v. State, 883
N.E.2d at 1188, 1192 (Ind. Ct. App. 2008). “[A] defendant may be convicted

      on evidence of aiding or inducing even though the State charged the defendant

      as the principal.” Id.


[9]   First, Bell contends that there is not a sufficient nexus which connects him to

      the crime. Bell ignores the fact that the jury was instructed on accomplice

      liability, and his argument is largely premised on the assumption that he was

      convicted as a principal. Bell was present at the scene of the crime and had

      companionship with the individual who engaged in criminal activity. Bell and

      Anthony approached the duplex where Ron and Robbie were working. Bell

      stood beside Anthony when Anthony brandished a pistol and declared that “it

      was a robbery.” Tr. at 23. Bell failed to oppose the crime and moved closer to

      Robbie to block him from leaving. Anthony took Robbie’s wallet and Ron’s

      cell phone and handed them to Bell. Ron’s stolen cell phone was tracked to the

      Greyhound bus station, where Bell purchased his bus ticket. Officers continued




      Court of Appeals of Indiana | Memorandum Decision 49A02-1506-CR-683 | April 13, 2016   Page 6 of 7
       to track the stolen cell phone and ultimately found it in Bell’s apartment in

       Terre Haute.


[10]   Bell also asserts that Ron Gibson gave inconsistent statements and, more

       specifically, that he failed to positively identify Bell as a suspect, which in turn

       leaves the stolen cell phone as the only evidence connecting Bell to the crime.

       Regarding Ron’s pretrial statement, he told the detective that Bell “looked like

       [one of the perpetrators] but he had a different … he had a hoodie on.” Id. at

       36. Ron’s response at most suggests that he was unsure whether Bell, who had

       discarded his hoodie, was one of the perpetrators; his response was not an

       unequivocal denial of the possibility. Further, any inconsistencies in his

       statements are questions for the jury. Emerson v. State, 724 N.E.2d 605, 609

       (Ind. 2000). The foregoing evidence is more than sufficient to establish that Bell

       aided in the robbery that led to Robbie’s murder. Accordingly, we affirm Bell’s

       conviction.


[11]   Affirmed.


       Vaidik, C.J., and Bailey, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1506-CR-683 | April 13, 2016   Page 7 of 7